Case: 15-60387      Document: 00513908351         Page: 1    Date Filed: 03/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 15-60387
                                                                                FILED
                                                                           March 13, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CHRISTOPHER RAY INGRAM,

                                                 Plaintiff-Appellant

v.

CAROLYN MOONEY, Chancery Clerk, Lauderdale County, Mississippi;
JANE S. MILLER, Staff Attorney; RENEE R. COVERT, D.C., Circuit Court;
FRANCES S. STEPHENSON, Esq.; LAUDERDALE COUNTY YOUTH
COURT; JUDGE VELDORE YOUNG,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-964


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Christopher Ray Ingram, Mississippi prisoner # 110941, filed a civil
rights complaint against, among other defendants, Mississippi Youth Court
Judge Veldore F. Young and Frances S. Stephenson, Ingram’s former attorney,
alleging that they violated his constitutional rights and Mississippi state law


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60387     Document: 00513908351     Page: 2   Date Filed: 03/13/2017


                                  No. 15-60387

during the course of child custody proceedings involving Ingram’s son and
daughter. The district court ruled that Judge Young was entitled to absolute
immunity, dismissed for failure to state a claim the claims against the other
defendants except for Stephenson, and later declined to exercise supplemental
jurisdiction over Ingram’s state-law claims against Stephenson.           Ingram
challenges only the court’s rulings on his claims against Judge Young and
Stephenson. He thus has abandoned the claims that he raised against the
remaining defendants, and we do not address them. See Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). To the extent
that he now seeks to allege that a court reporter violated his right to due
process, he may not raise a claim for the first time in this court. See Varnado
v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
      The district court dismissed Ingram’s claims against Judge Young at the
screening stage of the proceedings, and we review that decision de novo. See
Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). Denying Ingram’s motion
to recuse was within Judge Young’s judicial capacity, see Mireles v. Waco, 502
U.S. 9, 9-10 (1991); Ballard v. Wall, 413 F.3d 510, 515 (5th Cir. 2005), and
Ingram has not shown that she acted in the “complete absence of all
jurisdiction,” Mireles, 502 U.S. at 12. Ingram’s allegations that she erred in
the manner that she dismissed the motion, committed misconduct, and acted
in bad faith are insufficient to deprive her of immunity. See Mireles, 502 U.S.
at 11-13.
      As for Stephenson, to the extent that Ingram intended to allege federal
constitutional claims and not simply state-law claims against her, private
attorneys are not official state actors and thus are generally not subject to suit
under 42 U.S.C. § 1983. Mills v. Criminal Dist. Court No. 3, 837 F.2d 677, 679
(5th Cir. 1988); see Polk Cty. v. Dodson, 454 U.S. 312, 324-25 (1981). Moreover,



                                        2
    Case: 15-60387    Document: 00513908351     Page: 3   Date Filed: 03/13/2017


                                 No. 15-60387

because Ingram’s federal claims were properly dismissed, the district court did
not abuse its discretion in declining to exercise supplemental jurisdiction over
his state-law claims against Stephenson. See Heggemeier v. Caldwell Cty.,
Texas, 826 F.3d 861, 872 (5th Cir. 2016); 28 U.S.C. § 1367(c)(3).
      Ingram’s motion to strike Stephenson’s brief is DENIED. The district
court’s judgment is AFFIRMED. The district court’s partial dismissal for
failure to state a claim counts as a strike under 28 U.S.C. § 1915(g), and
Ingram has at least one additional strike. Ingram v. Lauderdale County, Miss.,
4:10-CV-7, 34, 2-3 (S.D. Miss. Apr. 26, 2011). He is WARNED that if he
accumulates a third strike, he will not be allowed to proceed in forma pauperis
in any civil action or appeal while incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).




                                       3